Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 2/2/2021 in which Claims 1-16 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 9-17, filed 2/2/2021, with respect to the rejection(s) of claim(s) 1, 16 under Park and Tsuge have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Nathan et al and Toyoshima et al.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) and in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation).
As to Claim 1, Park teaches a display device comprising: a display panel (organic light-emitting display device 1000 includes a display panel 100, see ¶ 0057; Fig. 1); and 5a control circuit that controls the display panel (control driver 11 may receive image data from an external source (not illustrated), and may generate a scan driver control signal SCS, which is for controlling the scan driver 13, a data driver control signal DCS, which is for controlling the data driver 12, an emission control driver control signal ECS, which is for controlling the emission control driver 14, and a voltage generator control signal VCS, which is for controlling the voltage generator 15, according to the received image data, see ¶ 0061; Fig. 1), wherein the display panel includes two separate regions, including: a display region having pixel circuits arranged into a matrix (In the active area, a plurality of pixels P11, P12, . . . , Pnm may be arranged, and in the dummy area, a plurality of dummy cells DC1, DC2, . . . , DCa, . . . , DCn may be arranged, see ¶ 0068; Fig. 2), and a dummy region having one or more dummy pixel circuits disposed external to 10the display region (In the active area, a plurality of pixels , 
Park teaches each of the pixel circuits in the display region (pixel 20, see ¶ 0064; Fig. 2) includes: an organic EL element having a first electrode and a second electrode (OLED having an anode and a cathode, see ¶ 0118; Fig. 3), a capacitance element which retains voltage (storage capacitor Cst, see ¶ 0085; Fig. 3), and 15a drive transistor which is connected to the first electrode of the organic electroluminescent (EL) element and feeds a current corresponding to the voltage retained in the capacitance element to the organic EL element (gate terminal of the first TFT T1 may be connected to a first end of the storage capacitor Cst…and drain terminal of the first TFT T1 may be electrically connected to the anode of the OLED, see ¶ 0083; Fig. 3), each of the one or more dummy pixel circuits in the dummy region includes 20a dummy capacitance element having a first dummy electrode (dummy capacitor Cd having a first electrode in the dummy pixel, see ¶ 0100; Fig. 6), and a second dummy electrode shared with the second electrode of the organic EL element (Figure 5 illustrates a second electrode of the dummy capacitor Cd connected to the second electrode of the OLED, see ¶ 0096-0097), and the initialization controls being initialization control to initialize a potential of the first electrode of the organic EL element in at least one different pixel circuit among the pixel circuits; and performs dummy initialization control of the one or more dummy pixel circuits in the dummy region to initialize a potential of the first dummy electrode of the dummy capacitance element (initialization voltage VINIT is provided to a first electrode of the OLED in the active pixel circuit, see ¶ 0065; Figs. 1 & 3; initialization voltage VINIT provided to a first electrode of dummy capacitor Cd through the dummy transistor Td, see ¶ 0010, 0100).
Park fails to teach the control circuit performs at least one of initialization controls within a period for which threshold compensation control to 25compensate for a threshold voltage of the drive transistor is performed on each of the pixel circuits.  
Tsuge teaches the control circuit performs at least one of initialization controls within a period for which threshold compensation control to 25compensate for a threshold voltage of the drive transistor is performed on each of the pixel circuits (correct[ing] the variation in the threshold voltage Vth of the drive transistor 61 in the period T6 (threshold compensation period); the amount of variation in the threshold voltage of the drive transistor can be reduced even when it is difficult to ensure an adequate period for the threshold voltage compensation operation. As the result, the pixel circuit 60 can be achieved which is capable of maintaining the threshold voltage Vth within the operable voltage range of the drive transistor 61 for a longer time, see ¶ 0132). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Tsuge to teach the control circuit performs initialization controls within a period for which threshold compensation control to 25compensate for a threshold voltage of the drive transistor is performed on each of the pixel circuits. The suggestion/motivation 
Park and Tsuge fail to disclose a contact resistor connected to the second electrode of the organic EL element and the cathode power supply, wherein the resistance varies in a non-linear manner according to the voltage density.
Nathan teaches a contact resistor connected to the second electrode of the organic EL element and the cathode power supply (pixel drive circuit comprises…a resistor 32…and an OLED 31…a power supply node having a positive potential VDD and common ground are also shown; drain terminal of driving transistor 36 is connected to the cathode of OLED 31. The source terminal of transistor 36 is connected to resistor 32...resistor 32 is connected…the common ground [cathode power supply], see ¶ 0042, 0044; Fig. 3A), wherein the resistance varies in a non-linear manner according to the voltage density (difference in the voltage level between an input signal voltage and a voltage drop across the resistor 32, e.g. resistance varies in non-linear manner according to voltage density…output current stabilizes, see ¶ 0047).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Tsuge with Nathan to teach a contact resistor connected to the second electrode of the organic EL element and the cathode power supply, wherein the resistance varies in a non-linear manner according to the voltage density. The suggestion/motivation would 
Park, Tsuge and Nathan fail to disclose a contact resistor connected to the second dummy electrode of the dummy capacitance and the cathode power supply, wherein the resistance varies in a non-linear manner according to the voltage density.
Kinoshita teaches a contact resistor connected to the second dummy electrode of the dummy capacitance and the cathode power supply (dummy load 26’ illustrated in Figure 13 has a resistor RL connected to the second electrode of capacitor Cs and to the drive power supply device 21b having an output terminal for the reference voltage Vref [cathode power supply], see ¶ 0060), wherein the resistance varies in a non-linear manner according to the voltage density (Figure 30 shows a relationship between the resistance value R of the dummy load and the control voltage Cont, see ¶ 0005),
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge and Nathan with Kinoshita to teach the control circuit performs at least one of initialization controls within a period for which threshold compensation control to 25compensate for a threshold voltage of the drive transistor is performed on each of the pixel circuits. The suggestion/motivation would have been in order to improve the characteristics of performance in the display device such as image quality (see ¶ 0003). 
a display device comprising: a display panel (organic light-emitting display device 1000 includes a display panel 100, see ¶ 0057; Fig. 1); and 5a control circuit that controls the display panel (control driver 11 may receive image data from an external source (not illustrated), and may generate a scan driver control signal SCS, which is for controlling the scan driver 13, a data driver control signal DCS, which is for controlling the data driver 12, an emission control driver control signal ECS, which is for controlling the emission control driver 14, and a voltage generator control signal VCS, which is for controlling the voltage generator 15, according to the received image data, see ¶ 0061; Fig. 1), wherein the display panel includes a display region having pixel circuits arranged into a matrix (In the active area, a plurality of pixels P11, P12, . . . , Pnm may be arranged, and in the dummy area, a plurality of dummy cells DC1, DC2, . . . , DCa, . . . , DCn may be arranged, see ¶ 0068; Fig. 2), and a dummy region having one or more dummy pixel circuits disposed external to 10the display region (In the active area, a plurality of pixels P11, P12, . . . , Pnm may be arranged, and in the dummy area, a plurality of dummy cells DC1, DC2, . . . , DCa, . . . , DCn may be arranged, see ¶ 0068; Fig. 2), 
Park teaches each of the pixel circuits in the display region (pixel 20, see ¶ 0064; Fig. 2) includes: an organic EL element having a capacitance component corresponding to the capacitance component of the organic EL element that retains voltage, and having a first electrode and a second electrode (OLED having an anode and a cathode, see ¶ 0118; Fig. 3; storage capacitor Cst, see ¶ 0085; Fig. 3), and 15a drive transistor which is connected to the first electrode of the organic electroluminescent (EL) element and feeds a current corresponding to the voltage retained in the capacitance element to the organic EL element (gate terminal of the first TFT T1 may be connected to a first end of the storage capacitor Cst…and drain terminal of the first TFT T1 may be electrically connected to the anode of the OLED, see ¶ 0083; Fig. 3), each of the one or more dummy pixel circuits in the dummy region includes 20a dummy capacitance element, instead of the organic EL element having the capacitance component that is included in each organic EL element, the dummy capacitance element having a first dummy electrode, and a second dummy electrode shared with the second electrode of the organic EL element (dummy capacitor Cd having a first electrode in the dummy pixel, see ¶ 0100; Figs. 5 & 6; Figure 5 illustrates a second electrode of the dummy capacitor Cd connected to the second electrode of the OLED, see ¶ 0096-0097), and the initialization controls being initialization control to initialize a potential of the first electrode of the organic EL element in at least one different pixel circuit among the pixel circuits, and performs dummy initialization control of the one or more dummy pixel circuits in the dummy region to initialize a potential of the first dummy electrode of the dummy capacitance element (initialization voltage VINIT is provided to a first electrode of the OLED in the active pixel circuit, see ¶ 0065; Figs. 1 & 3; initialization voltage VINIT provided to a first electrode of dummy capacitor Cd through the dummy transistor Td, see ¶ 0010, 0100).
Park fails to teach the control circuit performs at least one of initialization controls within a period for which threshold compensation control to 25compensate  
Tsuge teaches the control circuit performs at least one of initialization controls within a period for which threshold compensation control to 25compensate for a threshold voltage of the drive transistor is performed on each of the pixel circuits (correct[ing] the variation in the threshold voltage Vth of the drive transistor 61 in the period T6 (threshold compensation period); the amount of variation in the threshold voltage of the drive transistor can be reduced even when it is difficult to ensure an adequate period for the threshold voltage compensation operation. As the result, the pixel circuit 60 can be achieved which is capable of maintaining the threshold voltage Vth within the operable voltage range of the drive transistor 61 for a longer time, see ¶ 0132). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Tsuge to teach the control circuit performs initialization controls within a period for which threshold compensation control to 25compensate for a threshold voltage of the drive transistor is performed on each of the pixel circuits. The suggestion/motivation would have been in order for the pixel circuit to maintain the threshold voltage Vth within the operable voltage range of the drive transistor for a longer time (see ¶ 0132).
Park and Tsuge fail to disclose a contact resistor connected to the second electrode of the organic EL element and the cathode power supply, wherein the resistance varies in a non-linear manner according to the voltage density.
a contact resistor connected to the second electrode of the organic EL element and the cathode power supply (pixel drive circuit comprises…a resistor 32…and an OLED 31…a power supply node having a positive potential VDD and common ground are also shown; drain terminal of driving transistor 36 is connected to the cathode of OLED 31. The source terminal of transistor 36 is connected to resistor 32...resistor 32 is connected…the common ground [cathode power supply], see ¶ 0042, 0044; Fig. 3A), wherein the resistance varies in a non-linear manner according to the voltage density (difference in the voltage level between an input signal voltage and a voltage drop across the resistor 32, e.g. resistance varies in non-linear manner according to voltage density…output current stabilizes, see ¶ 0047).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Tsuge with Nathan to teach a contact resistor connected to the second electrode of the organic EL element and the cathode power supply, wherein the resistance varies in a non-linear manner according to the voltage density. The suggestion/motivation would have been in order to compensate for instability and non-uniformity of pixels (see ¶ 0001).
Park, Tsuge and Nathan fail to disclose a contact resistor connected to the second dummy electrode of the dummy capacitance and the cathode power supply, wherein the resistance varies in a non-linear manner according to the voltage density.
a contact resistor connected to the second dummy electrode of the dummy capacitance and the cathode power supply (dummy load 26’ illustrated in Figure 13 has a resistor RL connected to the second electrode of capacitor Cs and to the drive power supply device 21b having an output terminal for the reference voltage Vref [cathode power supply], see ¶ 0060), wherein the resistance varies in a non-linear manner according to the voltage density (Figure 30 shows a relationship between the resistance value R of the dummy load and the control voltage Cont, see ¶ 0005),
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge and Nathan with  to teach the control circuit performs at least one of initialization controls within a period for which threshold compensation control to 25compensate for a threshold voltage of the drive transistor is performed on each of the pixel circuits. The suggestion/motivation would have been in order to improve the characteristics of performance in the display device such as image quality (see ¶ 0003). 
6.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) and in further view of U.S. Patent Publication 2018/0218703 to Lee et al (“Lee”).
wherein the control circuit scans target pixel circuits for light - 51 -emission in a vertical scan direction among the pixel circuits arranged into the matrix (Figure 1 illustrates that PX11 to PXij are disposed in the vertical scan direction and connected to link lines 444 of the display area 105a; “j” number of pixels in a substantially same horizontal line receive a same gate signal, while pixels in different horizontal lines receive different gate signals, e.g. vertical scan direction, see ¶ 0065-0066), and the one or more dummy pixel circuits are disposed in the vertical scan direction with respect to the display region (dummy portion 700 may be disposed between the link lines 444 and connected to two adjacent ones of the data driving ICs 310, see ¶ 0071; Fig. 1 illustrates that the dummy portion is arranged vertically with respect to the display area 105a).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan and Kinoshita with Lee to teach wherein the control circuit scans target pixel circuits for light emission in a vertical scan direction among the pixel circuits arranged into the matrix, and the one or more dummy pixel circuits are disposed in the vertical scan direction with respect to the display region. The suggestion/motivation would have been in order to receive a same gate signal, 
As to Claim 3, depending from Claim 2, Lee teaches wherein the one or more dummy pixel circuits are disposed in a region adjacent to the pixel circuits in a last scanned row among 10the pixel circuits arranged into the matrix (dummy portion 700 is arranged in a non-display area 105b adjacent to the display area 105a and is further adjacent to the last scanned row of pixels, see ¶ 0065). 
As to Claim 4, depending from Claim 2, Lee teaches wherein the one or more dummy pixel circuits are disposed on 15both sides of the display region in the vertical scan direction (dummy portion 700 may be disposed between the link lines 444 and connected to two adjacent ones of the data driving ICs 310, see ¶ 0071; Fig. 1 illustrates that the dummy portion is arranged vertically with respect to the display area 105a where the data driving ICs arranged on either side of the display area 105a would reasonably construe a dummy portion being arranged adjacent). 
As to Claim 5, depending from Claim 2, Park teaches wherein among the pixel circuits arranged into the matrix, the 20one or more dummy pixel circuits are not disposed in the vertical scan direction of the pixel circuit located at at least one of ends of the last scanned row (two dummy pixel units may be provided on either side of a display panel 100…each of the dummy pixel units may include a plurality of dummy driving circuits, which are provided for a plurality of scan lines…dummy pixel units provided on either end of the scan lines, see ¶ 0092; Fig. 4).  
 wherein the one or more dummy pixel circuits are disposed in multiple regions aligned in a horizontal scan direction of the pixel circuits (two dummy pixel units may be provided on either side of a display panel 100…each of the dummy pixel units may include a plurality of dummy driving circuits, which are provided for a plurality of scan lines…dummy pixel units provided on either end of the scan lines, see ¶ 0092; Fig. 4; in the dummy area, a plurality of dummy cells DC1, DC2,…DCa,…DCn may be arranged. A plurality of scan lines S1, S2,…Sa,…,Sn may be arranged in both the active area and the dummy area in one direction, see ¶ 0068).  
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) and in further view of U.S. Patent 6,507,365 to Nakamura et al (“Nakamura”).
As to Claim 7, depending from Claim 1, Park, Tsuge, Nathan and Kinoshita fail to teach wherein the one or more dummy pixel circuits are arranged into a matrix, and the number of rows of the one or more dummy pixel circuits disposed is equal to the number of horizontal scan periods contained - 52 -in a vertical blanking interval in one frame period of the display panel. Nakamura teaches 30		wherein the one or more dummy pixel circuits are arranged into a matrix, and the number of rows of the one or more dummy pixel circuits disposed is equal to the number of horizontal scan periods contained - 52 -in a vertical blanking interval in one frame period of the display panel (shift register 2a selectively controls each corresponding pixel row during each horizontal period in the effective vertical scanning period; vertical shift registers 2a, 15a, 15b continue selecting the dummy pixel rows 141, 142, 143, see Col. 14, lines 56-63; Figure 8 illustrates that the number of dummy rows is equal to the number of vertical shift registers).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan and Kinoshita with Nakamura to teach the one or more dummy pixel circuits are arranged into a matrix, and the number of rows of the one or more dummy pixel circuits disposed is equal to the number of horizontal scan periods contained - 52 -in a vertical blanking interval in one frame period of the display panel. The suggestion/motivation would have been in order to selectively control a dummy pixel row (see Col. 14, lines 59-60).
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) and in further view of U.S. Patent Publication 2017/0069273 to Park et al (“Park 2”).
As to Claim 8, depending from Claim 1, Park, Tsuge, Nathan and Kinoshita fail to teach wherein the one or more dummy pixel circuits are arranged into a matrix, and the number of dummy pixel circuits in each row of the one or . Park 2 teaches wherein the one or more dummy pixel circuits are arranged into a matrix, and the number of dummy pixel circuits in each row of the one or more dummy pixel circuits arranged into the matrix decreases with 10distance from the display region (accuracy of the degradation amount may decrease as a distance between the dummy pixel and the pixel increases because current variation characteristics of the pixels differ according to locations (or positions) of the pixels, e.g. decreasing the number of dummy pixels as distance from display region increases, see ¶ 0006).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan and Kinoshita with Park 2 to teach one or more dummy pixel circuits are arranged into a matrix, and the number of dummy pixel circuits in each row of the one or more dummy pixel circuits arranged into the matrix decreases with 10distance from the display region. The suggestion/motivation would have been in order to adjust the degradation amount between the dummy pixel and the pixel (see ¶ 0006).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) and in further view of U.S. Patent Publication 2018/0190202 to Kong et al (“Kong”).
 Kong teaches wherein the one or more dummy pixel circuits are arranged 15into a matrix, and the number of rows of the one or more dummy pixel circuits disposed is smaller than the number of horizontal scan periods contained in a blanking interval in one frame period of the display panel (when the total number of rows in the first area and third area is different than a number of rows in the second area, the dummy stage is connected to stages for the area having a smaller number of rows (e.g. to the third area in FIG. 5A). Since the number of the rows included in the first area and the third area is smaller than the number of the rows included in the second area [blanking interval], a third period occurs in which only the scan stages connected to the second area are driven, see ¶ 0082; Fig. 5A).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan and Kinoshita with Kong to teach wherein the one or more dummy pixel circuits are arranged 15into a matrix, and the number of rows of the one or more dummy pixel circuits disposed is smaller than the number of horizontal scan periods contained in a blanking interval in one frame period of the display panel. The suggestion/motivation would have been in order to drive scan stages connected .
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) and in further view of U.S. Patent Publication 2017/0004758 to Son et al (“Son”).
As to Claim 10, depending from Claim 1, Park teaches wherein the display panel includes an initialization power supply line which feeds an initialization voltage to the pixel circuits (initialization voltage VINIT is generated to each of the pixels, see ¶ 0059, 0065; Fig. 1), 25the initialization power supply line includes a horizontal scan direction wiring extending in a horizontal scan direction of the pixel circuits (interconnections for transmitting the initialization voltage VINIT may be arranged to extend in the row direction of the pixels PX, see ¶ 0059; Fig. 1), and a vertical scan direction wiring extending in a vertical scan direction of the pixel circuits (Figure 2 illustrates the VINIT line extending in the vertical scan direction of the pixel circuits, see ¶ 0059; Fig. 2), and 
Park, Tsuge, Nathan and Kinoshita fail to teach the vertical scan direction wiring has a larger resistance per 30unit length than a resistance per unit length of the horizontal scan direction wiring.  
the vertical scan direction wiring has a larger resistance per 30unit length than a resistance per unit length of the horizontal scan direction wiring (plurality of first signal lines formed to extend in a first direction on the substrate; and a plurality of second signal lines formed to extend in a second direction crossing the first direction and connected to the plurality of first signal lines, wherein wire widths of the first signal lines are formed to be different according to a length of the connected second signal lines, see Abstract; when the vertical scan lines extending from the scan driver 20 becomes longer, wire resistance and parasitic resistance are increased so the scan signal transmitted to the horizontal scan lines may be delayed. the wire width of the horizontal scan lines (SLn-1, SLn) connected to the long vertical scan lines (Sn-1, Sn) is greater than the wire width of the horizontal scan lines SL1, SL2, and SL3 connected to the short vertical scan lines S1, S2, and S3, see ¶ 0045).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan and Kinoshita with Son to teach the vertical scan direction wiring has a larger resistance per 30unit length than a resistance per unit length of the horizontal scan direction wiring. The suggestion/motivation would have been in order to delay the horizontal scan lines (see ¶ 0045).
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent .
As to Claim 11, depending from Claim 1, Tsuge teaches a reference power supply line to which a reference voltage is applied (REF line 73, see ¶ 0062; Fig. 2A); a reference transistor connected between the reference power supply line and a gate electrode of the drive transistor (switch 63 is a switching transistor connected between the REF line 73 and the gate electrode of the drive transistor 61, see ¶ 0062; Figure 4A).
Park, Tsuge, Nathan and Kinoshita fail to teach a data signal line to which a voltage corresponding to a current fed to the organic EL element is applied; and a writing transistor connected between the data signal line and the gate electrode of the drive transistor.
Tsuno teaches wherein the pixel circuit further includes - 53 -5a data signal line to which a voltage corresponding to a current fed to the organic EL element is applied (The drive transistor 22 supplies the driving current of a current value according to the voltage value of the signal voltage Vsig retained in the retention capacitor 24 to the organic EL element 21 to drive the organic EL element 21 to emit light using the current, see ¶ 0070; Fig. 1; Figure 2 illustrates that signal lines 33 are connected to the retention capacitor 24); and a writing transistor connected between the data signal line and the gate electrode of the drive transistor (one electrode of the writing transistor 23 is connected each of the .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan and Kinoshita with Tsuno to teach a data signal line to which a voltage corresponding to a current fed to the organic EL element is applied; and a writing transistor connected between the data signal line and the gate electrode of the drive transistor. The suggestion/motivation would have been in order to provide a current-driven electro-optical element of which light emission luminance changes according to a value of a current flowing through the device (see ¶ 0063).
12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) in further view of U.S. Patent Publication 2017/0162641 to Tsuno et al (“Tsuno”) and in further view of U.S. Patent Publication 2009/0251443 to Jinta.
10As to Claim 12, depending from Claim 11, Park, Tsuge, Nathan, Kinoshita and Tsuno fail to teach wherein the reference transistor has a lightly doped drain (LDD) having a larger length than a length of the writing transistor. Jinta teaches wherein the reference transistor has a lightly doped drain (LDD) having a larger length than a length of the writing transistor (length of a lightly doped drain (LDD) region of the fifth thin film transistor [writing transistor] is smaller than the length .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan, Kinoshita and Tsuno with Jinta to teach the reference transistor has a lightly doped drain (LDD) having a larger length than a length of the writing transistor. The suggestion/motivation would have been in order for the off-leakage amount of the fifth thin film transistor  to be larger than the other thin film transistors (see ¶ 0109). bEFO
13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) in further view of U.S. Patent Publication 2017/0162641 to Tsuno et al (“Tsuno”) and in further view of U.S. Patent 9,542,890 to Nakayama et al (“Nakayama”).
As to Claim 13, depending from Claim 11, Park, Tsuge, Nathan, Kinoshita and Tsuno fail to disclose wherein a ratio of a channel width to a channel length in the reference transistor is smaller than a ratio of a channel width to a channel length in the writing transistor. Nakayama teaches 15wherein a ratio of a channel width to a channel length in the reference transistor is smaller than a ratio of a channel width to a channel length in the writing transistor (W/L of the second .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan, Kinoshita and Tsuno with Nakayama to teach wherein a ratio of a channel width to a channel length in the reference transistor is smaller than a ratio of a channel width to a channel length in the writing transistor. The suggestion/motivation would have been in order to compensate for luminance variation (see Col. 1, lines 50-51).
14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) in further view of U.S. Patent Publication 2017/0162641 to Tsuno et al (“Tsuno”) and in further view of U.S. Patent Publication 2011/0057190 to Kimura et al (“Kimura”).
As to Claim 14, depending from Claim 11, Park, Tsuge, Nathan, Kinoshita and Tsuno fail to teach wherein the reference transistor has a larger number of gates than the number of gates in the writing transistor. Kimura teaches wherein the reference transistor has a larger number of gates than the number of gates in the writing transistor (the channel width of a transistor A is larger than the channel width of a transistor B" can be replaced with description…”the reciprocal .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan, Kinoshita and Tsuno with Kimura to teach wherein the reference transistor has a larger number of gates than the number of gates in the writing transistor. The suggestion/motivation would have been in order to provide a transistor having a multi-gate structure (see ¶ 0126).
15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0295466 to Park et al (“Park”) in further view of U.S. Patent Publication 2016/0210898 to Tsuge et al (“Tsuge”) in further view of U.S. Patent Publication 2007/0080908 to Nathan et al (“Nathan”) in further view of Japanese Patent Publication JPH 113163361 to Kinoshita et al (“Kinoshita”) (relied upon English Translation) in further view of U.S. Patent Publication 2017/0162641 to Tsuno et al (“Tsuno”) and in further view of Chinese Patent Publication 1604699 to Matsumoto (relied upon English Translation).
As to Claim 15, depending from Claim 11, Park, Tsuge, Nathan, Kinoshita and Tsuno fail to teach wherein the reference transistor includes two gates, and a semiconductor layer which forms a channel layer, and  30in a plan view of the semiconductor layer, the semiconductor layer disposed between the two gates has an L shape. Matsumoto teaches wherein the reference transistor includes two gates (gate electrode 2g [first gate] extends parallel to the power supply line PL, and a part of the gate electrode 2g [second gate] is arranged below the rd para), and a semiconductor layer which forms a channel layer (semiconductor layer 2s, 2c, 2d, see pg. 6, 4th para; Fig. 2), and  30in a plan view of the semiconductor layer, the semiconductor layer disposed between the two gates has an L shape (gate electrode 2g [first gate] extends parallel to the power supply line PL, and a part of the gate electrode 2g [second gate] is arranged below the power supply line PL, see pg. 6, 3rd para; semiconductor layer constituting the driving film transistor extends from contacts provided in a portion protruding from the power supply line PL to the inside of the pixel area. After extended upward, an L-shape bent at a right angle is formed, see Abstract, pg. 6, 4th para; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Tsuge, Nathan, Kinoshita and Tsuno with Matsumoto to teach the reference transistor includes two gates, and a semiconductor layer which forms a channel layer, and  30in a plan view of the semiconductor layer, the semiconductor layer disposed between the two gates has an L shape. The suggestion/motivation would have been in order to extend the gate electrode on the channel region from a direction parallel to the power supply line (see Abstract).
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EBONI N GILES/           Examiner, Art Unit 2694  


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694